An unpublis ‘- order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME Cuum'
or
NEVADA

{m mm «laws

IN THE SUPREME COURT OF THE STATE OF NEVADA

MARILYN P. SQUIRES, No. 66120
Appellant,
vs.
CENTRAL MORTGAGE COMPANY, F E L E D
_______m_w,miiiim_ui_;Eeeeeedent- VWHJ JUL 17 205

 

TRACE K. LINDFMAN
CLERE‘C {21F SUPREME COURT

ORDER M
This; is a certiﬁed question pursuant to NRAP 5 from the

   

DEPUTY CLERK

United States Bankruptcy Court, District 0f Nevada. Pursuant to the
stipulation 0f the parties, and cause appearing, the certiﬁcatien is

Withdrawn, and this matter is dismissed.
It is so ORDERED.

[Liaagggégg ,CJ.

cc: Reno Law Group, LLC
Ace C. Van. Patten
Eddie R. J imenez
Clerk, United States Bankruptcy Court,iDietrict 0f Nevada

_ ~2l707

v 'vﬂ‘rm